DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Interpretation Note
The claims recite an “ephemeral user interface.” No “ephemeral user interface” is described in the specification. Ephemeral means “lasting a very short time.”  It can also mean, “transitory or temporary.” Since Barrie discloses replacing each user interface screen withy the next as the game progresses, it can be said to teach “ephemeral user interfaces.”  Since the images are overlaid over the primary game interface and the interface changes as the game progresses, Barrie teaches the user interface portion of the claims. However, nothing in Applicant’s disclosure describes what is claimed except possibly Figure 8. Figure 8 depicts what can just possibly be interpreted as a “pop-up window.” (See below.) If Applicant’s amendments are to be interpreted as being enabled by the Applicant’s original disclosure, this is how Fig 8 must be interpreted.
So, in order to interpret the claims in a way that makes them enabled, Examiner will interpret the “ephemeral user interface” as a “pop-up window.”
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ephemeral user interface for the progressive-risk game must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It appears that Figure 8 may show the ephemeral user interface, but it is unlabeled and never described in the specification. 


    PNG
    media_image1.png
    744
    674
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of determining financial obligations using probability. This has been determined to be a fundamental economic practice of long standing and therefore and abstract idea. (In re Smith). It is also drawn to a method of forming (gambling) contracts.  This is also a fundamental economic practice of long standing.  These both come under the heading of “certain methods of organizing human activity,” and are abstract ideas. This judicial exception is not integrated into a practical application because: 
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as pointed out in ¶ 0029 (reproduced below) of Applicant’s published application, the computer processors, memories, user interface control, storage medium, and the display, which, while not explicitly claimed must be used to display the user interface, are all parts of a generic computer.
[0029] Game networking system 120 is a network-addressable computing system that can host one or more online games. Game networking system 120 can generate, store, receive, and transmit game-related data, such as, for example, game account data, game input, game state data, and game displays. Game networking system 120 can be accessed by the other components of system 100 either directly or via network 160. Player 101 may use client system 130 to access, send data to, and receive data from game networking system 120. Client system 130 can access game networking system 120 directly, via network 160, or via a third-party system. Client system 130 can be any suitable computing device, such as a personal computer, laptop, cellular phone, smart phone, computing tablet, and the like.

Nor does adding an “ephemeral” user interface (i.e., a window on the screen) overcome the rejection. It is in no way an improvement to the computer. The use of “ephemeral user interfaces” (i.e., windows) has been common practice in the computer industry for decades. The figure below shows use of “ephemeral user interfaces” in Microsoft Windows 3.0, which was released in 1990. 
Furthermore, Tsuruta et al. (United States Pre-Grant Publication 2010/0088634) describes the windowing of user interfaces as “conventional” in paragraph 0008. Sekiguchi et al. (United States Pre-Grant Publication 2004/0080540) teaches (in ¶ 0008) that the use of overlapping multi-window user interfaces is conventional. Jackson et al. (United States Pre-Grant Publication 2003/0064800) describes pop-up windows on touch screens of gaming machines and describes the process of using touchscreens as extremely well-known.
It should also be noted that the claims are drawn to a game – not to a method of providing “ephemeral user interfaces” to a gaming machine. Simply adding an element that has nothing to do with the actual invention will not make the claims patent-eligible. This is especially true when the added element is conventional in the art.
The use of a conventional “window” to display a game is not even remotely inventive. It certainly does not supply a technical improvement to the art.
Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer appended thereto. As such, the claims are not patent-eligible. 
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 5, 8-11, 13, 15-18 & 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrie (GB 2,144,644) in view of McLaughlin et al. (United States Pre-Grant Publication 2014/0171185)
Claims 2, 9, 16:  Barrie teaches a system including one or more computer processors (32) and one or more computer memories (which are inherent in digital computers). There is a set of instructions incorporated into the one or more computer memories. (The memory inherently stores the computer program.) The set of instructions configures the one or more computer processors to perform operations for implementing a user interface (14) for a progressive-risk game. While the user interface is “ephemeral,” it may not be a pop-up window.  Barrie teaches that each window is launched dependent to a primary game during playing of the primary game via an associated primary game interface. As described in the 1st column of page 2 (lines 23-40), when the player chooses a door with the tiger behind it, the user interface of Fig 4 appears on the screen. While Examiner believes this is probably a “pop-up window,” it is unclear from the disclosure.
Based on a detection of a winning of a first stage of the progressive-risk game by a user, presenting a first notification in the user interface, the first notification notifying the user of an option to play an additional stage of the progressive-risk mini game. (Abstract & page 2, 47-52) The first notification including a condition that the user risk losing a reward associated with the winning of the first stage. (Page 2, 54-59) Based on an activation by the user of a user interface control (18a or 18b with 20) of the user interface to accept the option, Barrie teaches presenting a second stage of the progressive-risk game. (Page 1, 70-80) Based on a detection of a winning of a second stage of the progressive-risk game by the user, providing the reward associated with the winning of the first stage and an additional reward to the user.  (Barrie teaches that with each stage the reward is larger than the previous stage. (Page 2, 50-53) That is considered to be providing the reward associated with winning the first stage and an additional award to the user.)  On the other hand, based on a detection of a losing of the second stage of the progressive-risk game by the user, terminating the user interface of the progressive-risk game without providing the reward associated with the winning of the first stage or the additional reward to the user.  At any time that the player encounters the tiger, he loses everything. (Page 2, 54-59)
	As noted above, Barrie fails to teach pop-up windows. A pop-up window is one that temporarily overlays the main user interface of the game. McLaughlin teaches playing each step of a multi-tiered game in a pop-up window. (¶ 0025) This allows the game to be presented on a single display. It also retains the player within the imagery of the base game since the base game image is only partially obscured by the pop-up window.  It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Barrie in view of McLaughlin to use an ephemeral user interface launched dependent to a primary game during playing of the primary game via an associated primary game interface, wherein implementation of the ephemeral user interface comprises temporarily overlaying the ephemeral user interface over the primary game interface (i.e., a pop-up window), so that the game can be presented on a single display while retaining the player within the imagery of the base game since the base game image is only partially obscured by the pop-up window.
Claims 3, 10, 17:  Barrie teaches presenting the user interface based on a selection of a selectable user interface control (18a, 18b, 20) that is provided based on a determination that a criterion for initiating the progressive-risk game has been satisfied, the criterion pertaining to a purchase made by the user. (Page 2, 27 & 28 – the player buys a chance to play the game.) As noted above, McLaughlin renders the use of an ephemeral user interface obvious.
Claims 4, 11, 18:  The progressive-risk game has a plurality of stages and the user interface includes a depiction of a progress toward a completion of each of the plurality of stages by the player (Fig 9A), the plurality of stages including the first stage and the second stage. (See Figs 3-8.) As noted above, McLaughlin renders the use of an ephemeral user interface obvious.
Claims 6, 13, 20:  Each stage has one or more parts and the progress indicator (Fig 9A) further includes a depiction of progress toward completion of the one or more parts. As noted above, McLaughlin renders the use of an ephemeral user interface obvious.
Claims 8, 15:  Since the order of the doors is shuffled in each level of the game (See page 3, column 1), one or more parts of the plurality of stages may be played out of order.  In other words, the order in which the stages are played in indeterminate.  
Claims 5, 12 & 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrie and McLaughlin as applied to claim 4, 11 or 18 above, and further in view of Chan et al. (United States Pre-Grant Publication 2008/0076530)
Claims 5, 12, 19:  Barrie & McLaughlin teach the invention substantially as claimed but fail to teach that the depiction of the progress includes a reward amount earned by the player for completing each stage of the plurality of stages of the progressive-risk game as well as reward amounts available to the player based on the player completing each stage of the plurality of stages, the plurality of stages including the first stage and the second stage.  Chan, another progressive risk game (the player may lose his winnings from other levels (¶ 0022), thus making it a progressive risk game) teaches a multi-stage game in which the reward amount earned by the player for completing each of the plurality of stages of the progressive-risk game as well as reward amounts available to the player based on the player completing each stage of the plurality of stages, the plurality of stages including the first stage and the second stage. (¶ 0076 teaches displaying a pay table. Since the players are paid based on the level they achieve in the game, the pay table would necessarily show the amounts winnable at each stage – including the first and second.  This allows the player to know how much money he can make by staying in the game and allows him to judge the risks.)  It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Barrie & McLaughlin in view of Chan such that the depiction of the progress includes a reward amount earned by the player for completing each stage of the plurality of stages of the progressive-risk game as well as reward amounts available to the player based on the player completing each stage of the plurality of stages, the plurality of stages including the first stage and the second stage in order to allow the player to know how much money he can make by staying in the game and allow him to judge the risks.
Claims 7, 14 & 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrie & McLaughlin as applied to claims 3, 10 or 17 above, and further in view of Wilms. (United States Patent Number 5,277,424)
Claims 7, 14, 21:  Barrie & McLaughlin teach the invention substantially as claimed but fail to teach that the magnitude of the reward or a magnitude of the additional reward is based on magnitude of the purchase.  Wilms teaches that it is usual in gambling games that the magnitude of the reward or a magnitude of the additional reward is based on magnitude of the purchase. (Col 1, 45-49)  In other words, the more a player bets, the more the player stands to win.  This, of course, makes sense.  If a plyer could get the same reward for betting a penny as he could for betting a dollar, he would never risk the dollar – and the casino’s profits would suffer dramatically. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Barrie & McLaughlin in view of Wilms such that the magnitude of the reward or a magnitude of the additional reward is based on magnitude of the purchase in order to encourage the player to bet more than the minimum amount necessary to play the game – thus increasing the casino’s potential profits.
Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are based on the amended claims and are answered in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799